Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Susquehana Ferry April the 13th1781
                        
                        Had Your Excellency’s Answer to my letter of the 8th Been forwarded with an Equal
                            Celerity with your favor of the 6th I would Have Received it Before this time—But whatever
                            change my New situation Could Make in Your Excellency’s dispositions I thought it my duty in the mean while to obey the
                            positive orders I Had Received—The troops are now crossing the ferry and will with all possible Speed proceed to
                            Richmond.
                        By a letter just Received from General Greene I find that He is strongly of opinion that I must go to the
                            Southward—His intention is to Carry the Seat of war into South Carolina, there By preventing a junction Between Arnold
                            and Cormwallis—He gives me Many Excellent Reasons to justify the movement He Requests me to make to Richmond, and they
                            will if possible increase my zeal to E Your Excellency’s orders.
                        General Greene’s opinion is that Lord Cornwallis will fall down towards Willmington—His own project is to
                            Carry the war into South Carolina—Under these Circumstances a Corps of light infantry Embarked at Philadelphia on Board a
                            light squadron might Have Been upon the Seat of war in a very short passage.
                        I cannot Help fearing, my dear General, that our Campaign will take a defensive turn which is far from
                            Answering to our first plans and expectations.
                        Major McPherson is with Me as a Volonteer—The officer Has most zealously Employed Himself and Has Most
                            dangerously Been Exposed in the discovery of a plot made to furnish the Ennemy with provisions—He has Managed this Matter
                            with infinite Adress, Being for two days and one night with six soldiers who as well as Himself put on the Air of British
                            and in Compagny with a Spy who thought them to Be Ennemy and By a Most Violent Gale of wind Crossed the Bay in a Small
                            Boat By which Means he was made sensible that a trade of flour is Carried with the Ennemy from the Western Shore of
                            Maryland and saved a Magazine of 800 Barrels of Continental flour which would other wise have fallen into the Hands of the
                            Ennemy.
                        in Case we proceed southerly perhaps will it Be possible for General Greene to Give Major McPherson a Command
                            in some detachment, And I would Be Happy if He was Recommended to Him By Your Excellency.
                        My determination Being to go on with Rapidity Unless I am Recalled, Your Excellency May Easely judge of
                            my Movements from the Answer I will probably Receive in A few Hours.
                        Was I to Assure Your Excellency that this journey is perfectly Agreable to the troops I would not use that
                            Candor which you Have so many Rights to Expect—But their zeal and discipline insure their Readiness to obeyI shall do
                            my utmost to prevent desertion, and, Unless I was Recalled, shall proceed with Celerity—But Beg Your Excellency to
                            remember that Experience Has often taught us How much Reduced Has Ever Been the number of our troops from the time of
                            their departure to that of their arrival at the Southern Army. With the Highest and Most Affectionate Respect I Have the
                            Honor to Be Your Excellency’s Most obedient Humble servant

                        
                            Lafayette 
                        
                    